Citation Nr: 0723516	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  97-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim of 
entitlement to service connection for PTSD.

The case was remanded in November 1998 and March 2004 for 
further development.

The Board notes that entitlement to service connection for an 
acquired psychiatric disorder, inclusive of PTSD was denied 
by the Board in a June 1995 decision.  The RO's adjudication 
in February 1997 of the veteran's April 1996 claim for 
service connection for PTSD was undertaken on a de novo 
basis, without addressing whether new and material evidence 
had been presented.  The issue was remanded in a March 2004 
Board decision, in part, so that the veteran could be 
informed of the existence of this preliminary issue and 
afforded an opportunity to submit argument and evidence in 
support thereof.


FINDINGS OF FACT

1.  In June 1995, the Board denied reopening the veteran's 
claim for service connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the June 1995 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of the June 1995 Board decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for PTSD. 

CONCLUSIONS OF LAW

1.  The Board's June 1995 decision, denying reopening of the 
claim for service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1100 (2006).

2.  The additional evidence presented since the June 1995 
Board decision is not new and material, and the claim of 
entitlement to service connection for PTSD has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2002 and May 2004 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  

A May 2004 letter and the March 2007 supplemental statement 
of the case provided appropriate information and evidence 
necessary to reopen the claim of entitlement to service 
connection for PTSD.  The veteran has been adequately 
informed of the specific basis for the prior denial of his 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2007).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

As pertinent to this case, Title 38, Code of Federal 
Regulations, Section 3.156(a) (2000) provides that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be "so significant that it must be considered in 
order to fairly decide the merits of the claim."

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board declined to reopen the issue of entitlement to 
service connection for an acquired psychiatric disorder in 
June 1995 because there was no evidence that a psychiatric 
condition was shown in service, there was no evidence that 
such a disorder was related to service, and there was no 
evidence that a psychosis was compensably disabling within 
one year after separation from active duty.  The veteran did 
not appeal.

The veteran filed a claim to reopen the issue of entitlement 
to service connection for PTSD in April 1996.  That claim was 
denied in a February 1997 rating decision.  

The evidence on file at the time of the June 1995 Board 
decision included:

Service medical records which were negative for complaints, 
treatment, or diagnosis of a psychiatric disorder to include 
PTSD.  Records show treatment for infectious hepatitis in 
1973.  

Post service medical records show that the veteran was 
hospitalized in May 1988 for treatment of alcohol and drug 
dependence, but a psychiatric disorder was not diagnosed 
during his hospitalization.  No signs or symptoms of a 
psychiatric disability were noted in the report of the 
November 1988 VA examination.  

VA outpatient treatment notes dated July 1989 note a 
presumptive diagnosis of anxiety disorder and the veteran was 
thereafter treated for an anxiety disorder.  Outpatient 
records dated in July 1989 noted a diagnosis of paranoid 
schizophrenia and a paranoid state; however, none of these 
treatment records indicate that the veteran's 1989 
psychiatric disabilities were related to service.

A psychiatric examination report dated in 1990 from the 
Social Security Administration indicated the veteran reported 
difficulty working around people and that he felt that people 
were watching and followed him.  The veteran also reported 
drinking one pint of whiskey daily and using intravenous 
cocaine.  The examiner concluded that the veteran had 
paranoid schizophrenia or drug and alcohol related psychosis.  

At his April 1990 and April 1992 RO hearings, the veteran 
testified that learning he had hepatitis in service caused 
him to use alcohol in service, caused him to be anxious, and 
led to his nervous condition.  

At a July 1992 VA examination, the examiner diagnosed an 
anxiety disorder and a history of alcohol and drug abuse with 
psychotic episodes.  

In June 1993, the veteran submitted a copy of an article 
"Self-Help Guide On Stress Disorder", taken from the 
Veterans Education Project which described PTSD and related 
symptoms.  

The evidence of record received since the June 1995 Board 
decision consists of the following:

A July 1996 statement from the veteran indicating he was told 
by his drill instructors that he was going to die from the 
hepatitis he contracted while at boot camp.  

A December 1996 letter from the veteran to the President 
indicating he contracted hepatitis while in service and now 
has PTSD because of the stress it caused and because 
hepatitis was not a curable disease. 

A January 1997 VA treatment record shows a diagnosis of 
dementia.

At his March 1998 Board hearing the veteran testified that 
PTSD was caused by contracting hepatitis while in boot camp, 
and because drill instructors told him he was going to die.  
The veteran also indicated he witnessed other soldiers in 
boot camp being kicked in the face and swallowing their 
tongues when they dropped out of a run.  He testified that he 
saw a drill instructor put a bayonet at a soldier's throat 
and threaten to kill him if he did not get up and run.  The 
veteran did not remember the names of the individuals 
threatened or the names of any of the drill instructors.  He 
also described a stressful incident while in training when an 
individual tossed a smoke grenade in his foxhole.  He was 
asleep and it startled him.  The veteran stated he had 
nightmares about being told he was going to die from his 
hepatitis.  He testified that he still had hepatitis and will 
never get rid of it although he was told he could not pass it 
on.  He stated no physician has diagnosed him with PTSD.

Records from the Social Security Administration show a 
diagnosis of paranoid schizophrenia.  There is no diagnosis 
or medical evidence of PTSD noted.  

From a review of all of the evidence of record, the Board 
finds that there is no additional medical evidence since the 
June 1995 Board decision concerning PTSD.  Rather there are 
only the veteran's own contentions.  The evidence received 
since the June 1995 decision shows no competent evidence that 
the veteran suffered from a psychiatric disorder, to include 
PTSD, in service, or that he currently suffers from any 
psychiatric disorder, to include PTSD, due to service.

The evidence received after the June 1995 Board decision is 
merely cumulative of evidence previously of record in that it 
contains evidence of a psychiatric disorder which did not 
manifest to a compensable degree one year from discharge, and 
the veteran's allegations pertaining to hepatitis and boot 
camp led to his PTSD.  What was missing at the time of the 
June 1995 decision and what is missing now, is medical 
evidence that the veteran currently has PTSD, and evidence 
that a verified in-service stressor caused PTSD.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent to offer such an opinion since it has not been 
shown that he has the necessary medical skills and training 
to offer opinions on such medical questions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran's 
contentions in this regard were previously of record and his 
current contentions, being essentially the same, are not new 
and material to his claim.

The claim is denied.


ORDER

New and material evidence having not been presented, the 
claim for service connection for PTSD is not reopened; the 
appeal is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


